DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. 20200326871 herein Wu. In view of Ulasen 20180373722 herein Ulasen.
Per claim 1, Wu discloses: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: (fig. 1a-d; Referring to the drawings, FIGS. 1a-4b depict diagrams of a computing environment 100, 120, 130, 140, 200 capable of implementing the automation of data migration between one or more flash-based storage devices 117a, 117b, 117c . . . 117n) identify multiple data blocks in a workload stored in a slow access persistent storage, some of the data blocks copied to a fast access persistent storage, and, after a speed of accessing the workload satisfies a threshold, some of the copied data blocks that remained in the fast access persistent storage; (fig. 5¶0068; Forecasting a prediction of the future write frequency of particular data blocks may be useful for managing the storage of the tiered storage system 115, 121 because data blocks that are more frequently accessed (referred to as "hot" data blocks), may be identified as data blocks more suitable for migration to high-end storage devices, while data blocks predicted to be written to less frequently (referred to as "cold" data blocks) can be migrated and maintained using low-end storage devices) annotate some of the remaining data blocks with a cache label; (¶0073, ¶0078; the heat map may mark the predicted hot data blocks for each predicted time cycle. The hot data marked on the heat map may be any data blocks predicted to have a write frequency of 1 write count or higher during the time cycle, wherein the higher the write count, the hotter the data.) derive the features for a data block requested from a production workload;  (fig. 6 ¶0070; For every time interval of the cycle, write frequency of the data blocks are recorded to one or more records 401 as the base of observation and learning by the time series data module 105. After enough observation of the data traffic patterns has been accumulated, the time series data module 105 may establish the time series prediction model and predictions about future time intervals of a future time cycle (i.e. the next time cycle) can be made by the storage management application 103.) and copy the requested data block to a production fast access persistent storage in response to the trained machine-learning model using the features for the requested data block to predict that the requested data block will remain in the production fast access persistent storage after the speed of accessing the production workload satisfies the threshold (¶0068 fig. 5; Forecasting a prediction of the future write frequency of particular data blocks may be useful for managing the storage of the tiered storage system 115, 121 because data blocks that are more frequently accessed (referred to as "hot" data blocks), may be identified as data blocks more suitable for migration to high-end storage devices, while data blocks predicted to be written to less frequently (referred to as "cold" data blocks) can be migrated and maintained using low-end storage devices).
Wu, discloses using machine learning to predict hot and cold data and which tier to store the data but does not specifically discloses: derive, for some of the data blocks in the workload, features based on at least one of corresponding bits set and a corresponding time stamp; train, using some cache labels and the features for some of the data blocks in the workload, a machine-learning model to predict which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold.
However, Ulasen discloses: derive, for some of the data blocks in the workload, features based on at least one of corresponding bits set and a corresponding time stamp; train, using some cache labels and the features for some of the data blocks in the workload, (fig. 5, ¶0035; the ML module 106 may use ML models to identify time-based conditions for using thresholds and/or patterns in data archiving. That is, the ML module 106 may select a data access threshold based on an indication of a peak time period, as determined by machine learning, and a different (e.g., higher) data access threshold based on an indication of a non-peak time period) a machine-learning model to predict which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold; (fig. 5; ¶0033; These files may be proactively classified hot data and are therefore located on fast storage or in RAM. Accordingly, at a given time, other files that users do not access can be classified as cold data, and placed in the archive storage 108 as archived data 109. The ML module 106 may determine that, during any time outside of that window (i.e., non-working hours or off-peak hours), the threshold value of file access can be lowered).
It would have been obvious to one having ordinary skill to combine the teachings of Wu and Ulasen because Wu’s tiered storage optimization combined with Ulasen’s dynamic classification improves on demand access. Ulasen’s system therefore improve efficiency and responsiveness to accessing archived data (¶0005).
Per claim 2, Ulasen discloses: wherein each of the copied data blocks that did not remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold were evicted by a cache eviction algorithm (¶0040; the frequency of requests for data access for the given files rises, peaks, and then falls, as does the dynamic threshold L2. The point 203 along the curve N represents a point in time in which the frequency of requests for data access fails to meet the threshold L2, and the archiving module 104 moves the data back to cold storage).
Per claim 3, Wu discloses: wherein the plurality of instructions further causes the processor to annotate some of the data blocks in the workload, excluding the remaining data blocks, with an un-cached label (¶0078; marking hot data for staging and/or marking cold data for de-staging and executing the migration of the staged and de-staged data).
Per claim 5, Wu discloses: wherein training the machine learning model further comprises dividing the cache labels and the features into a training dataset used to train the machine- learning model, a validation dataset used to derive weights for the features, and a testing dataset used to test the prediction of the machine learning model, wherein testing the prediction of the machine-learning model comprises evaluating at least one of a precision and a recall associated with the prediction 
Per claim 6, Wu discloses: wherein predicting which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold also comprises predicting which data blocks in the workload will not be in the fast access persistent storage after the speed of accessing the workload satisfies the threshold 
Per claim 7, Ulasen discloses: wherein the plurality of instructions further causes the processor to copy the requested data block to a production fast access volatile storage (¶0040; the frequency of requests for data access for the given files rises, peaks, and then falls, as does the dynamic threshold L2. The point 203 along the curve N represents a point in time in which the frequency of requests for data; access fails to meet the threshold L2, and the archiving module 104 moves the data back to cold storage. As such, the time period t.sub.2 between the points 201 and 203 represent the time period in which the file(s) are stored within hot storage based on the use of the dynamic threshold L2 that uses machine learning information ¶0078; marking hot data for staging and/or marking cold data for de-staging and executing the migration of the staged and de-staged data).
Claims 8-10 and 12-14 are the method claims corresponding to the system claims 1-3 and 5-7 and are rejected under the same reasons set forth in connection with the rejection of claim 1-3 and 5-7.
Claims 15-17 and 19-20 are the CRM claims corresponding to the system claims 1-3 and 5-7 and are rejected under the same reasons set forth in connection with the rejection of claim 1-3 and 5-7.

Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138